Citation Nr: 1543079	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2015 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

In an October 2012 rating decision, the RO found the Veteran to be incompetent for purposes of disbursing VA disability compensation payments.  The Veteran's wife (the appellant in this case) was appointed his spouse payee in November 2012.  Although the appellant was not present at the August 2015 Board hearing, the Board finds that it may proceed with adjudication of the TDIU claim on appeal as the appellant's concerns were represented by the appointed representative referenced above at the hearing.  Indeed, the appellant has not indicated otherwise.  Therefore, the Board finds adjudication of the Veteran's claim to be appropriate at this time.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim of entitlement to service connection for alcoholism claimed as secondary to service-connected posttraumatic stress disorder (PTSD) was filed in August 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on September 16, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.  However, as discussed above, the Veteran's wife has been appointed as his spouse-payee due to the finding by the RO of the Veteran's incompetency to handle the disbursement of VA funds, and she is therefore the appellant in this matter.  As neither the appellant nor the Veteran's representative has indicated a withdrawal of the TDIU claim on appeal, the Board finds that remand is appropriate in order for the AOJ to clarify with the appellant whether a withdrawal of the TDIU claim is requested.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the appellant in order to clarify whether she intends to continue or withdraw the appeal as to the claim of entitlement to TDIU.  Please reference the statement by the Veteran received on September 16, 2015 indicating that he desires to withdraw the TDIU claim.  All correspondence concerning this matter should be fully documented in the record.

2. If, and only if, the appellant desires to continue the appeal as to entitlement to TDIU, review the Veteran's claims folder and then readjudicate the TDIU claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




